   Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 1 of 29 PageID# 1




                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF V^GINIA
                                 ALEXANDRIA DIVISION



                                                     UNDER SEAL
   IN RE: APPLICATION OF THE UNITED
   STATES OF AMERICA FOR ORDER                       Case No. l:19-ec-1275
   PURSUANT TO 18 U.S.C. § 2703(d)



               WARNER MEDIA'S OBJECTIONS TO AND APPEAL FROM
               MAGISTRATE JUDGE'S DENIAL OF MOTION TO QUASH
            OR MODIFY ORDER ISSUED PURSUANT TO 18 U.S>C. S 2703(dl


       Warner Media,LLC respectfully objects to and appeals from Magistrate Judge

Buchanan's October 26, 2020 order in this matter, which denied Warner Media's motion to

quash or modify an order of July 15, 2020, issued pursuant to 18 U.S.C. § 2703(d). As a

consequence of the October 26 Order—in which Judge Buchanan reversed her prior decision

quashing the July 15 Order—Warner Media is required to produce to the government

information concerning all emails that a veteran national security reporter working for CNN sent

or received during a two-month period. That order captures more than 34,000

communications—including 26,000 communications wholly intemal to CNN or Warner

Media—during a period in which the reporter published more than 50 news stories on a broad

array of topics.

       Neither the First Amendment nor Section 2703 permits this kind of wide-ranging

intrusion into the inner workings of a newsroom. Indeed, Judge Buchanan recognized the

overbroad nature ofthe July 15 Order when she initially granted Warner Media's motion to

quash and directed the government to propose a narrower approach that would be less invasive.
   Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 2 of 29 PageID# 2



As Judge Buchanan observed, many of the emails that fall within the July 15 Order likely have

no connection to the government's investigation.

       The First Amendment prohibits the government from compelling the production of

records concerning core constitutionally protected activities that are unrelated to the

government's investigation. Even if news organizations have no blanket privilege to refuse to

comply with such compulsory process, both the Supreme Court and the Fourth Circuit have

made clear that courts must carefully examine such proposed government intrusions into the

newsgathering process to ensure that First Amendment rights are treated with sensitivity. Here,

compelling disclosure of the information covered by the July 15 Order would give the

government significant intelligence about the reporter's and CNN's newsgathering activities

during that two-month period (including the identity of every news source that the reporter

contacted by email), as well as a bird's-eye view of the inner workings and deliberations of a

large news organization. That information lies at the heart of the First Amendment's protections.

The July 15 Order should be quashed or narrowed to avoid any unnecessary intrusion into those

protected activities.

       Section 2703(d)likewise requires that such government demands for information, and

any order compelling the production ofthat information, be tailored to obtain relevant and

material information—not demonstrably irrelevant and immaterial information. Here, Warner

Media has established that the July 15 Order captures wide swaths of information that have no

plausible connection to the government's investigation. The government never contested that

point; nor did Judge Buchanan. The First Amendment interests implicated by the July 15 Order

only heighten these concerns.
   Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 3 of 29 PageID# 3



       As a consequence ofthe government's refusal to tailor its request to information that is

relevant and material to its investigation, the July 15 Order reaches tens ofthousands of records

relating to newsgathering and reporting activities that are not relevant to the government's

investigation. Rather than abide by the requirements of§ 2703(d)and the First Amendment,the

government seeks to use the order as an opportunity to gather intelligence about the inner

workings ofa major news organization. The order cannot be squared with the First Amendment

or § 2703(d) and imposes an undue burden on Warner Media, and therefore should be quashed or

narrowed.


                                STATUTORY FRAMEWORK


       To obtain non-content records pertaining to stored electronic communications, the

government must secure either a warrant pursuant to Federal Rule of Criminal Procedure 41 or a

court order under 18 U.S.C. § 2703(c),(d). See In re U.S.for an Order Pursuant to 18 U.S.C.

Section 2703(D), 707 F.3d 283, 287(4th Cir. 2013). Courts may grant a government's records

request under § 2703(d) only if the government "offers specific and articulable facts showing

that there are reasonable grounds to believe that... the records or other information sought[] are

relevant and material to an ongoing criminal investigation." 18 U.S.C. § 2703(d). Even if a

government request is initially deemed to have satisfied those statutory requirements, courts

"may quash or modify" a § 2703(d) order "if the information or records requested are unusually

voluminous in nature or compliance with such order otherwise would cause an undue burden on

such provider." Id. "Undue burden" encompasses, among other things,"situations where the

subpoena seeks information irrelevant to the case." Cook v. Howard,484 F. App'x 805,812 n.7

(4th Cir. 2012). First Amendment interests "heighten[] the concern about burdensomeness." In

re Grand Jury Subpoena: Subpoena Duces Tecum,829 F.2d 1291,1296(4th Cir. 1987).
    Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 4 of 29 PageID# 4



                                        BACKGROUND


       On July 17, 2020, Wamer Media was served with an order issued under 18 U.S.C.

§ 2703(d) by United States Magistrate Judge Ivan D. Davis dated July 15, 2020, requiring

Wamer Media to produce records and other information related to the email account

"Barbara.starr@tumer.com"(the "Account")for the period "between June 1, 2017 to July 31,

2017." See Ex. A ("July 15 Order").' That account belongs to Barbara Starr, a veteran national

security and defense reporter currently employed by CNN,a subsidiary of Wamer Media. See

Ex. C, Decl. of Stephanie Abmtyn in Supp. of Mot. to Quash or Modify("Abmtyn Decl.")^ 3.

The government has orally represented that Ms. Starr is not a target ofthe investigation.

       The July 15 Order directs production ofextensive information about the account,^

including user names, dates and times, and Intemet protocol ("IP") addresses "for each

connection made to or from the Account," as well as "[i]nformation about each communication

sent or received by the Account," including dates and times, method of communication, and

source/destination information such as email addresses, IP addresses, and telephone numbers.

After receiving the July 15 Order, Wamer Media diligently endeavored to identify responsive

records. Abmtyn Decl.^ 4.^ Wamer Media's efforts have revealed that the July 15 Order, as


'      All record materials in this case were previously submitted under seal to the Magistrate
Judge. Wamer Media attaches key filings to this brieffor ease ofaccess.
^      Although the July 15 Order included subject headers as an item for production, the
government stated in its opposition to the motion to quash that it is no longer seeking that
information.

^       The July 15 Order initially required Wamer Media to provide responsive records by July
25,2020,ten days after the order's issuance. The government agreed to a 30-day extension of
that deadline, but refused to agree to a further extension unless Wamer Media committed (1)to
produce some materials by the August 25, 2020 deadline, or(2)to provide a concrete proposal
regarding future productions. Wamer Media then filed a motion to extend the time to respond to
the July 15 Order on August 24,2020. On August 27,2020, Judge Buchanan extended the
deadline to respond to the July 15 Order to September 11, 2020.
    Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 5 of 29 PageID# 5



currently framed, would direct the disclosure ofinformation related to 34,347 emails from Ms.

Starr's account. Id. 16. More than 26,000 of the emails covered by the July 15 Order are purely

internal within only CNN or Warner Media. Id. f 7. Most, if not all, of that information is likely

unrelated to the government's investigation. At the same time, much of it reflects the inner

workings of CNN,a large news organization, including its editorial, deliberative, and

newsgathering processes. In addition, thousands of the commxmications captured by the July 15

Order are with government or military email addresses that would bear directly on Ms. Starr's

newsgathering activities by identifying all the news sources with whom she communicated by

email during the two-month period, when she communicated with them, and the frequency of

those communications. Id.      8-10.


       During the two-month period covered by the July 15 Order, Ms. Starr published more

than 50 news articles and appeared on television or radio in her professional capacity on more

than 150 occasions. Abrutyn Decl. H 9. Those articles and appearances covered an

extraordinarily wide range of topics, including Syria, North Korea, Afghanistan, the U.S.S.

Fitzgerald, politics and the military, Iran, Qatar, Russia, China, Libya, Navy SEALs, military

preparedness, a Medal of Honor recipient, a military plane crash, and tornados. See Ex. I, Suppl.

Decl. of Stephanie Abrutyn in Support of Opposition to Government's Motion for

Reconsideration ("Suppl. Abrutyn Decl.")^ 7.

       On September 11, 2020, Warner Media filed a motion requesting that the Court quash the

July 15 Order or narrow that order to compel the production of only information that is relevant




^      All of Ms. Starr's articles are attached to the Supplemental Declaration of Stephanie
Abrutyn. See Ex. I at Ex. 1,
    Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 6 of 29 PageID# 6



and material to the government's investigation.^ See Ex. B. The government opposed that

motion and submitted an ex parte, classified addendum to its submission. See Ex. D. Warner

Media filed a reply brief on September 30, 2020. See Ex. E.

       At a hearing on October 7,2020, Judge Buchanan expressed concerns about the breadth

ofthe government's request and granted Wamer Media's motion to quash the July 15 Order. See

Ex. F. Judge Buchanan explained that the government had not sufficiently narrowed the request

for records from Ms. Starr's account to obtain relevant records, and ordered the government to

submit a proposal to narrow its request by October 14, 2020.^ Id. By way ofexample,the court

noted that the government could eliminate all internal communications from its request.

       On October 9,2020, instead of submitting a narrowed proposal, the government filed a

motion asking Judge Buchanan to reconsider her October 7, 2020 decision, and again filed an ex

parte^ classified submission. See Ex. G. Wamer Media opposed the government's motion for

reconsideration. See Ex. H. On October 26, 2020, after a brief hearing. Judge Buchanan granted

the government's motion for reconsideration and ordered Wamer Media to comply with the July

15 Order by November 2, 2020.^ See Ex. K. Judge Buchanan reaffirmed her preference that the

government narrow its request for records; nonetheless, she concluded from the government's ex

parte submission that "there is no good way to now narrow this further." See Ex. J, Transcript of

Motion Hearing ("Oct. 26, 2020 Hr'g Tr.") 7:18-19. As to the "undue burden" caused by the



^      Prior to filing a motion to quash, Wamer Media conferred with the govemment in an
attempt to narrow the July 15 Order's expansive scope. The govemment was unwilling to agree
to any of the limitations proposed by Wamer Media to address the July 15 Order's overbreadth
and related First Amendment issues.

^      The court experienced a technical malfunction when trying to record the October 7
hearing. As a result, there is no transcript ofthat proceeding.
^      On November 2, 2020, Judge Buchanan stayed her October 26,2020 order for thirty days
to allow Wamer Media to appeal to this Court. That stay expires on December 2,2020.
   Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 7 of 29 PageID# 7



July 15 Order's overbreadth, the Court stated only that the July 15 Order was not burdensome

because these "noncontent" records were "something that an IT person can easily pull up." Id. at

8:1-3.


                                     LEGAL STANDARD


         Magistrate judge decisions related to orders issued under 18 U.S.C. § 2703(d)fall under

the catch-all provision ofthe Federal Magistrates Act, 28 U.S.C. § 636(b)(3), which authorizes

magistrate judges to undertake "such additional duties as are not inconsistent with the

Constitution and laws of the United States." In re Application ofthe U.S.for an Order Pursuant

to 18 U.S.C.§2703(d), 830 F. Supp. 2d 114, 124(E.D. Va. 2011). Decisions under § 636(b)(3)

"are accorded de novo review by the district court." In re U.S.for an Order Pursuant to 18

U.S.C. Section 2703(D), 707 F.3d at 289.

                                          ARGUMENT


         After initially agreeing with Warner Media, Judge Buchanan reversed her prior decision

quashing the July 15 Order. That reversal was based on a mistaken application of the law and

her incorrect conclusions that Warner Media's First Amendment interests are minimal because

the order seeks non-content records, that the only burden on Warner Media was the logistical

burden of pulling records, and that there is no way to narrow the government's order. Put

simply. Judge Buchanan concluded that the government's asserted interest in protecting the

secrecy of its investigation overrides the substantial First Amendment interests at stake. But

those interests are not mutually exclusive and can be accommodated through a narrower order.

And the First Amendment interests implicated by the July 15 Order need not and should not

yield to the government's insistence on obtaining tens ofthousands of records unrelated to its

investigation.
     Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 8 of 29 PageID# 8



        The July 15 Order directs a news organization to produce to the government information

related to every email communication that a veteran national security reporter sent or received

during a two-month period, regardless of the counterparty to those communications, and

irrespective of whether those emails are external (including those with potential sources) or

internal (including those with editors and newsroom colleagues). The sweeping scope ofthe

government's § 2703(d)request—^which, unlike most § 2703(d) requests, is directed at a

journalist's email account—^targets core First Amendment protected activity. The order compels

a news organization to produce records about tens ofthousands ofemails concerning

newsgathering, reporting, and editing, even though many,if not most, ofthose records have no

relation to the government's investigation. The July 15 Order also imposes an undue burden on

Warner Media because it reaches wide swaths of information that is not "relevant and material"

to the government's investigation—a burden that is exacerbated by the important First

Amendment interests at stake. Accordingly, the Court should either quash the July 15 Order or

narrow it so that it reaches only information that is relevant and material to the government's

investigation.

I.      The First Amendment Mandates That The Order Be Carefully Tailored To
        Obtain Relevant Information

        The United States Constitution recognizes a paramount public interest in the maintenance

of a vigorous and independent press capable of participating in robust, unfettered debate over

controversial matters. See, e.g.. New York Times Co. v. Sullivan, 376 U.S. 254, 269-271 (1964).

As Justice Black explained,"[i]n the First Amendment the Founding Fathers gave the free press

the protection it must have to fulfill its essential role in our democracy.... The press was

protected so that it could bare the secrets ofgovernment and inform the people." New York

Times Co. v. United States, 403 U.S. 713, 717(1971)(Black, J., concurring). Informed public
    Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 9 of 29 PageID# 9



opinion, as the Supreme Court has recognized,"is the most potent of all restraints upon

misgovemment." Grosjean v. American Press Co., 297 U.S. 233, 250(1936); see also Cox

Broadcasting Corp. v. Cohn,420 U.S. 469,492(1975)("Without the information provided by

the press most of us and many of our representatives would be unable to vote intelligently or to

register opinions on the administration of government generally."). It is beyond dispute that the

July 15 Order reaches information subject to core First Amendment protections. As a result, the

First Amendment requires that the July 15 Order be carefully tailored to avoid unnecessarily

intruding on those important interests.

        A.     The July 15 Order Implicates Important First Amendment Interests Related
               To The Disclosure Of News Sources And CNN's Editorial Processes

       The First Amendment protects both the identity of news sources and the editorial

processes of news organizations—^both of which are at issue under the July 15 Order. The

Fourth Circuit has recognized that "[njews reporters are 'entitled to some constitutional

protection of the confidentiality of[their] sources'" because those "protection[s][are] necessary

to ensure a free and vital press, without which an open and democratic society would be

impossible to maintain." Ashcraft v. Conoco, Inc., 218 F.3d 282,287(4th Cir. 2000). The

routine production of records revealing news sources, the court explained, would restrain "the

free flow of newsworthy information,""and the public's understanding of important issues and

events would be hampered in ways inconsistent with a healthy republic." Id.^


^       Similarly, the Third Circuit has recognized that "[t]he interrelationship between
newsgathering, news dissemination and the need for a journalist to protect his or her source is
too apparent to require belaboring." Riley v. City ofChester,612 F.2d 708, 714(3d Cir. 1979).
See also Gonzales v. Nat'I Broad. Co., Inc., 194 F.3d 29, 35(2d Cir. 1999)(noting '"the
important interests of reporters and the public in preserving the confidentiality ofjournalists'
sources'"); United States v. LaRouche Campaign, 841 F.2d 1176,1181 (1st Cir. 1988)
(observing that the "disclosure of[confidential sources or information] would clearly jeopardize
the ability ofjournalists and the media to gather information and, therefore, have a chilling effect
on speech"); Zerilli v. Smith,656 F.2d 705,710-711 (D.C. Cir. 1981)(noting that"news
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 10 of 29 PageID# 10



       To ensure that the public will enjoy the benefits of informed public debate, the First

Amendment also protects the press from unwarranted governmental intrusion into a news

organization's deliberating, editing, and publishing processes. See Miami Herald Publ'g Co. v.

Tornillo, 418 U.S. 241,254, 256(1974). Those protections apply with particular force to "the

exercise of editorial control and judgment," which includes "[t]he choice of material to go into a

newspaper ... and treatment of public issues and public officials—^whether fair or unfair." Id. at

258. As Justice White explained in Tornillo,"[w]e have learned, and continue to learn,from

what we view as the unhappy experiences of other nations where government has been allowed

to meddle in the internal editorial affairs of newspapers,""and remain intensely skeptical about

those measures that would allow government to insinuate itself into the editorial rooms ofthis

Nation's press." Id. at 259(White, J., concurring). The Fourth Circuit has similarly explained

that the First Amendment "protect[s] a news outlet's editorial perspective or the way its beat

reporters cover" a potential story; in other words,"the very 'choice of material to go into a

newspaper' gamers independent constitutional protection." Washington Post v. McManus,944

F.3d 506,518(4th Cir. 2019)(quoting Tornillo, 418 U.S. at 258).

       The July 15 Order implicates both ofthose First Amendment protections. Judge

Buchanan, however, failed to give due weight to those important First Amendment interests.

Instead, she suggested that the order's impact on First Amendment activities was limited because

the July 15 Order compels only the production of non-content information. See Oct. 26,2020




gathering is essential to a free press" and that "the press' function as a vital source ofinformation
is weakened wherever the ability ofjoumalists to gather news is impaired"); Baker v. F& F Inv.,
470 F.2d 778,782(2d Cir. 1972)(noting the "[cjompelled disclosure of confidential sources
unquestionably threatens ajoumalist's ability to secure information that is made available to him
only on a confidential basis" and "[t]he deterrent effect such disclosure is likely to have upon
future 'undercover' investigative reporting ... threatens freedom of the press").


                                                 10
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 11 of 29 PageID# 11



Hr'g Tr. 7:25-8:1 (dismissing Warner Media's First Amendment concerns because "this is

noncontent material"). But the fact that records are "non-content" does not eliminate the need to

consider First Amendment concerns; indeed, here, the non-content information required to be

produced under the July 15 Order discloses substantial information about Ms. Starr's and CNN's

newsgathering and reporting activities.

       First, the July 15 Order compels Warner Media to disclose the identity of every news

source with whom Ms. Starr communicated by email during a two-month period, including when

and how often they communicated. See Suppl. Abrutyn Decl. K 9; Abrutyn Decl.          7-8(noting

that Ms. Starr participated in approximately 7,800 communications with extemal email accounts,

many of which relate to newsgathering activities). That information—^which, at a minimum,

relates to more than 50 news stories and 150 television or radio appearances,see Suppl. Abrutyn

Decl. It 7-8—would give the government significant access to information about the

newsgathering activities of a reporter whose beat focuses on the government itself. Revealing

sources would have a profound impact on newsgathering activities, ultimately making it more

difficult for reporters to obtain newsworthy information from individuals. Sources will be less

willing to communicate with reporters if they know that an entire list of a reporter's sources has

been disclosed to the government. See, e.g.,Ashcraft, 218 F.3d at 287. That effect would be

particularly strong in the context of reporting about the government, military, or national

security.

       Second,the July 15 Order compels Warner Media to disclose information related to more

than 26,000 purely internal communications, communications that would provide a roadmap to

CNN's editorial processes and internal decision-making—issues well beyond anything part of

the government's investigation. Suppl. Abrutyn Decl.       4, 10. A bird's-eye view of the




                                                11
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 12 of 29 PageID# 12



information flow within a newsroom—^the identity ofevery editor, analyst, or reporter

communicating with a high-profile national reporter, along with the date and time ofthose

communications—would provide the government with valuable intelligence about the

newsroom's priorities, plans, and strategy. The government could take the publication date and

time ofevery article or television appearance during that two-month period and work backwards

to map communications that likely relate, or it could take an email to or from a particular source

to map Ms. Starr's communications going forward. Id. ^ 10. Disclosing information related to

every internal CNN and Warner Media email communication would also provide the government

with a roadmap of CNN's internal deliberations, including the editors, reporters, and other staff

involved in communications and internal decision-making is an area at the core of the First

Amendment.


       Moreover, CNN and other Warner Media subsidiaries often use internal distribution

email lists that identify the topic being discussed. Id^W. Approximately 10,000 emails

covered by the July 15 Order appear to relate to internal distribution lists within CNN or Warner

Media, many of which reflect the content or subject matter ofthe communications in the

distribution list alias itself. Id. Those records—which closely resemble subject headers often

found to constitute "content" under the Stored Communications Act—would provide the

government with even greater insight into CNN's internal deliberations.

       B.      The First Amendment Protects Against Government Attempts To Obtain
               Information Unrelated To An Ongoing Investigation

       The First Amendment requires that government demands for information directed at

news organizations be carefully tailored to avoid unnecessary intrusion onto core protected

activity. In Branzburg v. Hayes,408 U.S. 665 (1972),the Supreme Court recognized that, even

in the criminal setting,journalists' newsgathering activities do not lack First Amendment



                                                12
    Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 13 of 29 PageID# 13




protection and must be treated with sensitivity. Although the Court held in Branzburg that

reporters do not have a blanket privilege that excuses them from complying with grand jury

subpoenas to testify, see id. at 690-691, it recognized that First Amendment concerns would be

implicated if a subpoena (or other compulsory process) were issued to a reporter seeking

documents unrelated to a legitimate government investigation. That concern was not presented

in Branzburg, however, because "[njothing in the record indicate[d] that these grand juries were

'probing at will and without relation to existing need.'" Id. at 700(alteration omitted).^

        Justice Powell's concurring opinion in Branzburg similarly recognized that the First

Amendment imposes constraints on the use of compulsory process to obtain information from

reporters, explaining that

        if the newsman is called upon to give information bearing only a remote and
        tenuous relationship to the subject of the investigation, or if he has some other
        reason to believe that his testimony implicates confidential source relationships
        without a legitimate need of law enforcement, he will have access to the court on
        a motion to quash and an appropriate protective order may be entered.

408 U.S. at 710(Powell, J., concurring). In circumstances where many of the requested

materials appear to have no relation to the government's investigation, a reporter's opposition to

compulsory process "should be judged on its facts [on a case-by-case basis] by the striking of a

proper balance between freedom ofthe press and the obligation of all citizens to give relevant

testimony with respect to criminal conduct." Id.




^       Warner Media is not asserting a blanket privilege that would allow it to refuse to produce
any records in response to the July 15 Order. Nor is Warner Media arguing that no information
sought by the July 15 Order could be relevant and material to the government's investigation, as
required by § 2703(d). Instead, Warner Media argues that the July 15 Order is overbroad
because it compels the production ofinformation about tens ofthousands of communications
that have nothing to do with the government's investigation given the wide array of topics Ms.
Starr covered in her reporting (seemingly the whole world).


                                                 13
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 14 of 29 PageID# 14



       The Fourth Circuit has similarly made clear that First Amendment interests must be

protected from overbroad document requests that encompass materials unrelated to an

underlying investigation. In United States v. Sterling, 724 F.3d 482(4th Cir. 2013), the Fourth

Circuit confirmed that courts must consider reporters' First Amendment interests when a

subpoena is not "based on a legitimate need of law enforcement." Id. at 496. Although the court

split from several other circuits and held that, in the criminal context, reporters do not have a

privilege to refuse to comply with subpoenas seeking specific and indisputably relevant trial

testimony about their sources, see id. at 495,'® it did not broadly hold that the process of

newsgathering lacks all First Amendment protection. Nor did it authorize a general rummaging

by the government into a reporter's communications—be they with sources, editors, or others—

without regard to whether those communications were relevant to the government's

investigation."



'®     The Second, Third, and Eleventh Circuits, by contrast, have recognized a qualified
reporter's privilege in criminal cases. See United States v. Capers, 708 F.3d 1286,1303 (11th
Cir. 2013); United States v. Treacy,639 F.3d 32,42-43(2d Cir. 2011); United States v.
Cuthbertson,630 F.2d 139, 147(3d Cir. 1980); see also United States v. Foote, No.00-CR-
20091-01-KHV,2002 WL 1822407, at *1 (D. Kan. Aug. 8, 2002)(recognizing reporter's
privilege in a criminal case).
''     For several reasons. Sterling's narrow holding does not dictate the result of this motion.
First, Sterling did not address the standards for § 2703(d)orders—^which can be exceptionally
broad and, as shown in this case, can call for tens ofthousands of records—or the extent to
which the First Amendment imposes limits on those orders. It addressed only whether a reporter
could be compelled to testify narrowly about his confidential sources (in that case, likely a single
source) at a criminal trial. 724 F.3d at 490. Second, there was no indication in Sterling that the
reporter was being compelled to testify about confidential sources without a legitimate law
enforcement need—^the government only sought to compel the reporter to testify about his source
related to a specific piece ofinformation, the disclosure of which formed the basis for the
criminal charges at issue in the trial. See id. at 490,498-499. Third, the court held that even if
there were a qualified reporter's privilege, the government has satisfied its burden to overcome
that privilege. See id. at 505-510. In particular, the court explained that "[t]here [was] no
dispute that the information sought from [the reporter was] relevant." Id. at 505. The
government cannot make that showing here—that all of the information sought by the § 2703(d)

                                                 14
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 15 of 29 PageID# 15



       Indeed, in other decisions, the Fourth Circuit has emphasized that the First Amendment

imposes limits on compulsory process in the criminal context, stressing that a district court was

correct to ensure that "subpoenas were properly 'tailored' and that the documents [sought] were

relevant." In re Grand Jury 87-3 Subpoena Duces Tecum,955 F.2d 229,234(4th Cir. 1992).

The court explained that such tailoring was necessary under Branzburg to "balance the possible

constitutional infringement and the government's need for documents when it rules on the

motion to quash." Id. The Fourth Circuit also emphasized that it was "not prepared to rubber-

stamp every subpoena" that might interfere with protected "expressive activities." Id. It instead

"caution[ed] district courts to apply with special sensitivity, where [First Amendment interests]

are potentially implicated, the traditional rule that '[prosecutors] are not licensed to engage in

arbitrary fishing expeditions.'" Id.

       In sum,the First Amendment mandates that a government request for information must

be carefully tailored to obtain only those documents that are likely to be relevant to the

government's investigation. Absent such tailoring, an overbroad order should be quashed.




order, information relating to tens ofthousands of emails over a two-month period, is relevant to
a legitimate criminal investigation.
        See also In re Grand Jury Subpoena:Subpoena Duces Tecum, 829 F.2d 1291, 1296,
1299(4th Cir. 1987)(recognizing that First Amendment interests "heighten[] the concern about
burdensomeness" when analyzing the breadth of a criminal subpoena, and cautioning that"a
court must not give short shrift to the party asserting private constitutional rights"); Ealy v.
Littlejohn, 569 F.2d 219, 227(5th Cir. 1978)(recognizing "that the First Amendment can serve
as a limitation on the power of the grand jury to interfere with a witness' freedoms of association
and expression" and that "courts are not powerless to act" when the government "goes on a
fishing expedition in forbidden waters"); Convertino v. U.S. Dep't ofJustice, No.07-CV-13842,
2008 WL 4104347, at *10(E.D. Mich. Aug. 28, 2008)(recognizing that even where "First
Amendment interests are not a complete bar to disclosure," "the potential adverse effects on
news gathering activities, posed by an order compelling disclosure of a confidential source,
suggests that an order to disclose should be as narrow as possible").


                                                 15
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 16 of 29 PageID# 16



11.    Section 2703(d)Likewise Imposes Essential Relevance Requirements,Which
       Must Be Applied With Heightened Sensitivity Because Of The First
       Amendment Interests At Stake

       A.      An Order That Does Not Meet Section 2703(d)'s Relevance Requirements
               Should Be Quashed

       Section 2703(d)imposes several constraints on the compelled production of information

unrelated to a government's investigation—constraints that are heightened where, as here, that

information implicates core First Amendment activity. Judge Buchanan did not properly apply

those limitations. First, a court may quash or modify a § 2703(d)order if"compliance with such

order otherwise would cause an undue burden." 18 U.S.C. § 2703(d). As the Fourth Circuit has

recognized,"undue burden""encompasses situations where the subpoena seeks information

irrelevant to the case." Cook,484 F. App'x at 812 n.7.'^ Accordingly, in In re Subpoena Duces

Tecum to AOL,the court found that a subpoena issued to AOL imposed an undue burden even

though it was limited to a six-week period because it sought emails unrelated to the litigation.

See 550 F. Supp. 2d at 612. The court concluded that the "subpoena must be quashed because it

imposes an undue burden" by "requesting 'all' of[an individual's] e-mails for a six-week

period" and "d[id] not limit the emails requested to those containing subject matter relevant to

the underlying action or sent to or from employees connected to the litigation." Id.

       Second,§ 2703(d)authorizes a court to order disclosure ofinformation "only ifthe

governmental entity offers specific and articulable facts showing that there are reasonable



       See also Singletary v. Sterling Transp. Co., Inc., 289 F.R.D. 237,241 (E.D. Va. 2012)
(recognizing that "undue burden""'encompasses situations where the subpoena seeks
information irrelevant to the case'" and that "'[a] subpoena imposes an undue burden on a party
when [it] is overbroad'"(alterations in original)); In re Subpoena Duces Tecum to AOL, LLC,
550 F. Supp. 2d 606,612(E.D. Va. 2008)(upholding magistrate judge's order quashing
subpoena where the subpoena was "overbroad to the extent that it d[id] not limit the documents
requested to subject matter relevant to the claims or defenses" in the case and therefore
"impose[d] an undue burden").


                                                16
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 17 of 29 PageID# 17



grounds to believe that... the records or other information sought[] are relevant and material to

an ongoing criminal investigation." 18 U.S.C. § 2703(d). Relevance is thus a key factor in

determining whether a § 2703(d) order has a permissible scope. In the subpoena context,for

example, the Fourth Circuit explicitly rejected the argument that'"relevance' to the underlying

claims ... [wa]s not a proper basis to quash a subpoena" and that the subpoenaed party therefore

lacked "standing" to challenge the subpoena. Cook,484 F. App'x at 812. Relevance, the court

explained, is a threshold requirement for obtaining a subpoena that remains germane and subject

to challenge even if it is not separately listed as grounds for obtaining relief. Id. The same is

true here; relevance and materiality are threshold requirements under § 2703(d), and those

requirements do not dissipate after an order is issued.

       Although the government has argued that the role of relevance under § 2703(d)is

exhausted once it demonstrates to a court, ex parte and without any information about the scope

of the records that are actually captured by the order, that the records sought are "relevant and

material" to an ongoing investigation, see Ex. D at 4,that reading of § 2703(d)is by no means

compelled by its text. Moreover, in a situation like this one, where the order is directed at core

First Amendment activity of a journalist and a newsroom, serious constitutional questions would

arise if a news organization could not argue that a § 2703(d) order was overbroad because it

reached demonstrably irrelevant and immaterial information.'"* To the contrary, the relevance

requirement does not end once the court enters a § 2703(d) order, and a § 2703(d) order may not

ultimately compel the production ofrecords that are unrelated to the government's investigation.


        For the same reason, whatever overbreadth might be tolerated in an ordinary case in order
for the govemment to see the context ofrelevant information, that overbreadth must yield (and is
not permitted) where it reaches First Amendment activity that is not at issue in the government's
investigation. See In re Application ofthe U.S.for an Order Pursuant to 18 U.S.C. §2703(d),
830 F. Supp. 2d at 130; infra Part II.B.


                                                 17
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 18 of 29 PageID# 18



even if the order's overbreadth only comes to light after it is issued.'^

       In sum,§ 2703(d) provides that an order may be issued only if"there are reasonable

grounds to believe that... the records or other information sought[] are relevant and material to

an ongoing criminal investigation." And a service provider may move to "quash or modify" a

§ 2703(d)order if compliance "would cause an undue burden." Both the threshold requirement

that the records sought must be relevant and material to the government's investigation and the

court's authority to quash or modify orders that would cause an undue burden prohibit the

compelled production of irrelevant records in response to overbroad government record requests

and § 2703(d) orders.

       B.      The First Amendment Requires That § 2703(d) Orders Targeting
               Newsgathering And Reporting Activities Be Carefully Tailored To Obtain
               Relevant Information

       The First Amendment concerns present here sharpen the undue burden analysis required

under § 2703(d). The Fourth Circuit has recognized that First Amendment interests can and

should be considered in deciding whether an order imposes an undue burden or satisfies

relevance requirements. For example,the court held that First Amendment interests "heighten[]

the concern about burdensomeness" when analyzing the breadth of a grand jury subpoena, and

cautioned that "a court must not give short shrift to the party asserting private constitutional

rights." In re Grand Jury Subpoena: Subpoena Duces Tecum,829 F.2d at 1296, 1299. The

Fourth Circuit likewise recognized that courts must"apply with special sensitivity" the relevance

requirement and "the traditional rule" prohibiting "fishing expeditions" when First Amendment



        Although it may well be the case that neither the government nor Judge Davis knew it at
the time, the government now knows that the July 15 Order reaches tens of thousands of records
relating to newsgathering and reporting activities that are likely not relevant. With this
knowledge,the government's overbroad request must be narrowed to obtain only those records
that are relevant and material.



                                                  18
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 19 of 29 PageID# 19



interests are implicated In re Grand Jury 87-3 Subpoena Duces Tecum,955 F.2d at 234; cf.

Zurcher v. Stanford Daily^ 436 U.S. 547, 565(1978)(noting that courts must "apply the warrant

requirements with particular exactitude when First Amendment interests would be endangered

by the search").'^ Even absent constitutional considerations, courts recognize that assessing

undue burden involves "balanc[ing]'the need for discovery against the burden imposed on the

person ordered to produce documents.'" Virginia Dep't ofCorr. v. Jordan^ No. 3:17mc02, 2017

WL 5075252, at * 19(B.D. Va. Nov. 3, 2017), aff'd, 921 F.3d 180(4th Cir. 2019). That analysis

considers whether producing the information sought would "impede [the producing party's]

significant interest[s]." Id. Here, Warner Media seeks to minimize the burden on its significant

First Amendment interests, which include the disclosure of news sources and intrusions into its

editorial processes, by ensuring that the July 15 Order is carefully tailored to obtain only relevant

information.


       The Department of Justice's own regulations also recognize that additional scrutiny is

required before using compulsory process on a reporter, as here. Those regulations start with the



        Other courts have similarly recognized that compulsory process seeking information that
raises First Amendment concerns deserves careful scrutiny. See Cusumano v. Microsoft Corp.,
162 F.3d 708,714(1st Cir. 1998)(recognizing that "[cjourts afford journalists a measure of
protection from discovery initiatives in order not to undermine their ability to gather and
disseminate information," and that "to withhold such protection would invite a 'chilling effect on
speech,' and thus destabilize the First Amendment"(citation omitted)); United States v. Burke,
700 F.2d 70, 76-77(2d Cir. 1983)(holding that,"to protect the important interests of reporters
and the public in preserving the confidentiality ofjournalists' sources," courts must weigh "the
First Amendment interests of reporter[s]"); United States v. Cuthbertson, 630 F.2d 139,147(3d
Cir. 1980)(holding that First Amendment interests should be considered in criminal cases
because compulsory process directed at reporters "can constitute a significant intrusion into the
newsgathering and editorial processes" and "may substantially undercut the public policy
favoring the free flow of information to the public"); Silkwood v. Kerr-McGee Corp., 563 F.2d
433,438(10th Cir. 1977)("[I]t has to be concluded that compulsory disclosure in the course of a
'fishing expedition' is ruled out in the First Amendment case."); Farr v. Pitchess, 522 F.2d 464,
469(9th Cir. 1975)(acknowledging that courts should balance "the protection afforded [a
reporter] by the First Amendment and the necessity that the newsman's source be revealed").


                                                 19
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 20 of 29 PageID# 20



premise that a § 2703(d) order directed at members of the news media is an "extraordinary

measure[]" that should not be undertaken lightly. 28 C.F.R. § 50.10(a)(3). By DOJ regulation,

the information sought must be "essential to [a] successful investigation"; court process should

not be used to obtain information that is "peripheral" or "nonessential" to the investigation. Id.

§ 50.10(c)(5)(ii)(A). Instead, any subpoena(or similar request) must be "naitowly drawn," be

"directed at material and relevant information regarding a limited subject matter," and "avoid

requiring production of a large volume of material." Id. § 50.10(c)(5)(vii). Here, the July 15

Order is not "narrowly drawn" to only obtain "essential" information that is "material and

relevant... [to] a limited subject matter," nor does it avoid the production of a large volume of

material. To the contrary, the order would force Warner Media to produce information for over

34,000 emails that are mostly, and perhaps entirely, irrelevant, peripheral, and nonessential to the

government's investigation.

       The Privacy Protection Act("PPA"),42 U.S.C. § 2000aa,further underscores the

important interests at stake and the need to carefully tailor compulsory process aimed at

newsgathering activities. The PPA prohibits the government from "search[ing] for or seiz[ing]

documentary materials" or work product "possessed by a person in connection with a purpose to

disseminate to the public a newspaper, book, broadcast, or other similar form of public

communication," unless there is probable cause to believe that person "has committed or is

committing the criminal offense to which the materials relate." 42 U.S.C. § 2000aa(a),(b).

       That provision was enacted to overturn the Supreme Court's decision in Zurcher v.

Stanford Daily,436 U.S. 547(1978), and thereby prevent needless exposure of information

protected by the First Amendment that is not at issue in a government investigation. There, the

Court held that the Fourth Amendment permits unannounced searches of a newsroom for




                                                20
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 21 of 29 PageID# 21



evidence that might incriminate a third party as long as the government obtains a warrant. Id. at

553-560, 567. The dissent expressed concern that broad searches ofreporters' newsgathering

materials pursuant to a warrant—whereby the government would be allowed "to ransack the files

of a newspaper, reading each and every document until they have found the one named in the

warrant"—^would "lead to the needless exposure of confidential information completely

unrelated to the purpose of the investigation." Id. at 573 (Stewart, J., dissenting). Such searches

are "inimical to the First Amendment," because they are "bound to have a deterrent effect on the

availability of confidential news sources,""diminishing [the] flow of potentially important

information to the public." Id. The dissent would have required, instead, that the government

proceed through narrowly tailored subpoenas, which "would permit the newspaper itself to

produce only the specific documents requested," thereby preventing the disclosure of news

sources unrelated to the government's investigation. Id. Congress passed the PPA to prevent the

First Amendment intrusions that Stanford Daily otherwise would have condoned. See S. Rep.

96-874, at 4-5,9(1980).

       A Western District of Wisconsin decision is illustrative of the approach that is warranted

here. In In re Grand Jury Subpoena to Amazon.com Dated Aug. 7, 2006., 246 F.R.D. 570(W.D.

Wis. 2007), the court narrowed a grand jury subpoena issued to Amazon seeking information

about used book buyers in response to First Amendment concerns. Id. at 573. The court

explained that "it is an unsettling and un-American scenario to envision federal agents nosing

through the reading lists of law-abiding citizens while hunting for evidence against somebody

else." Id. The court also noted that permitting the subpoena would have a chilling effect on e-

commerce and other protected activities. Id. Accordingly, the court both imposed limits and

mandated review procedures that lessened the subpoena's impact on the book sellers' and




                                                21
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 22 of 29 PageID# 22



customers' First Amendment rights. Id. (ordering the use of a "filtering mechanism" and other

measures to limit the number of Amazon customers impacted); cf. United States v. Comley,890

F.2d 539,545 (1st Cir. 1989)(rejecting First Amendment challenge to subpoena because of

"narrowness with which the subpoena ... is drawn," specifically, it was not "a blanket request for

the identities of all of Comley's associates and informants" but instead sought only "tape

recordings of a limited number of conversations that took place between two specified

individuals"). Imposing substantive limits on the July 15 Order would ease the First Amendment

concerns implicated by the current order's broad sweep.

III.   The July 15 Order Is Not Sufficiently Tailored To Obtain Relevant
       Information As Required By The First Amendment And § 2703(d)

       Given the volume of communications covered by the July 15 Order, the categories of

counterparties involved, and the wide array oftopics covered by Ms. Starr's reporting, it is

obvious that much,if not most, of the information sought could not be relevant and material to

the government's investigation. During the two-month period covered by the July Order, Ms.

Starr sent or received more than 34,000 emails, including more than 26,000 internal CNN and

Warner Media communications, thousands of emails sent to or from email domains owned and

controlled by the U.S. government, and numerous personal or commercial communications. See

Abrutyn Deck ^6-8,10; Suppl. Abrutyn Deck            4-5. Enforcing the July 15 Order as drafted

would compel Warner Media to produce information about every single one ofthose

communications, including emails with Ms. Starr's news sources as well as editors, reporters,

and others within CNN and Warner Media. See Abrutyn Deck            6-8; Suppl. Abrutyn Deck

9-10. Moreover,the majority of those communications appear to relate to Ms. Starr's

newsgathering and reporting activities,see Abrutyn Deck ^ 7; Suppl. Abrutyn Deck f 6,

including the more than 50 articles Ms. Starr published during the two-month period covered by



                                                22
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 23 of 29 PageID# 23



the July 15 Order and her more than 150 professional appearances on television or radio during

those two months, see Abrutyn Decl. 19; Suppl. Abrutyn Decl.         7-8. Those articles and

appearances covered an extraordinarily wide range of topics, including Syria, North Korea,

Afghanistan, the U.S.S. Fitzgerald, politics and the military, Iran, Qatar, Russia, China, Libya,

Navy SEALs, military preparedness, a Medal of Honor recipient, a military plane crash, and

tornados. See Suppl. Abrutyn Decl.^ 7.

       The government has refused to tailor its request to obtain information likely to be

relevant. It has instead maintained its right to obtain information about every email Ms. Stan-

sent or received during a two-month period (and by extension, information related to every story

that Ms. Starr was working on during that time), regardless ofthe fact that the request reaches

tens ofthousands of a reporter's communications that are not at issue in its investigation.

Permitting the government to obtain those records without undertaking some effort to tailor its

request to information that is relevant to the government's investigation would sanction an

invasive and impermissible fishing expedition into newsgathering activities that are largely, if

not completely, unrelated to the government's investigation. Because the July 15 Order compels

the production of information that is irrelevant to the government's investigation, it is

impermissibly overbroad and imposes an undue burden on Warner Media.

       Even absent First Amendment concerns, other courts have refused similarly overbroad

government requests to compel the production ofinformation when it was clear that the

information sought was unrelated to the underlying investigation. The District Court for the

District of Columbia,for example,found that a government request under § 2703(d)for 120

days' and 7 days' worth of non-content information from separate accounts was "not sufficiently

tailored to be actually 'relevant and material' to [an] investigation" because the government only




                                                 23
  Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 24 of 29 PageID# 24



"alleg[ed] that an individual may have been involved in a specific crime on a specific date and at

a specific time." In re Application of United Statesfor an Order Authorizing Disclosure of

Historical Cell Site Info,for Tel. No., 20 F. Supp. 3d 67, 74(D.D.C. 2013). That the government

was investigating a series of crimes that occurred over two months did notjustify the broad

request without a "specific explanation" for why the government needed information from the

requested period. Id. at 72. The court explained that "each individual 'record[] or other

information'[sought] must be 'relevant and material' to the investigation; otherwise, the

government could obtain an entire database of... information merely because one or some ofthe

entries in that database are 'relevant and material.'" Id. The July 15 Order similarly fails to

satisfy the § 2703(d)relevance requirements because it compels the production of information

related to thousands ofemails that almost certainly have no relationship to the government's

investigation.

       Moreover, even if the general § 2703(d)relevance standards are satisfied here, the July

15 Order nonetheless fails to satisfy the undue-burden requirement given the important First

Amendment interests at stake. By serving an expansive § 2703(d)order on a media account,the

government would gain substantial intelligence into a newsroom's plans, priorities, and strategy

in numerous areas that are not part of its investigation. The wide-ranging record request would

allow the government to sift through all ofa reporter's email headers from a two-month period,

deciding after the fact what information is relevant to its investigation. That information lies at

the heart ofthe First Amendment's protections. Those important First Amendment interests

must be considered in deciding whether the July 15 Order should be quashed or modified.

       Judge Buchanan's decision ordering Warner Media to comply with the July 15 Order—

issued after she had previously expressed concerns about the breadth of the July 15 Order and




                                                 24
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 25 of 29 PageID# 25



determined that it had to be narrowed—did not apply the proper relevance inquiry or the

appropriate undue burden analysis, especially as informed by the First Amendment. Judge

Buchanan did not conclude that the July 15 Order reached only records that were relevant and

material; indeed, she reiterated that a narrower order would be preferable, but nonetheless

concluded that "there is no good way to now narrow this further." Oct. 26, 2020 Hr'g Tr. 7:18-

19. Judge Buchanan thus allowed the government to abandon any effort to narrow the July 15

Order, even while recognizing that the order reaches records that are not relevant and material to

the government's investigation. That decision does not give proper heed to the relevance

requirements imposed by the statute, the undue-burden analysis required by the statute, or First

Amendment protections. Ifthe government is in fact incapable of narrowing a search to exclude

irrelevant records—^which is unlikely to be the case—^the proper response would be to quash the

government's order, not to bless it, given the overbreadth and First Amendment concerns. See In

re Subpoena Duces Tecum to AOL,550 F. Supp. 2d at 612(finding that the "subpoena must be




        After Judge Buchanan ruled in Warner Media's favor, even while considering two ex
parte, classified submissions from the government(the original § 2703(d) application and an
addendum to the government's opposition to Warner Media's motion to quash), the government
submitted ye/ another ex parte, classified submission in conjunction with its motion for
reconsideration. Judge Buchanan granted the government's motion for reconsideration based on
that third submission. See Oct. 26,2020 Hr'g Tr. 7:17-19("I am convinced by the government's
confidential submission to me that there is no good way to now narrow this further."). Warner
Media has been unable to review or respond to the facts and/or arguments presented in the
government's ex parte filings. Courts have recognized that such one-sided presentations have
the potential to distort the judicial decision-making process. See United States v. Napue, 834
F.2d 1311,1318-1319(7th Cir. 1987)(explaining that "[e]ven where the government acts in
good faith and diligently attempts to present information fairly during an ex parte proceeding,
the government's information is likely to be less reliable and the court's ultimate findings less
accurate than if the defendant had been permitted to participate"). Nonetheless, Warner Media
has endeavored to provide the government and the Court with alternatives to narrow the July 15
Order and has explained why,if that is not possible, the order should be quashed.


                                                25
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 26 of 29 PageID# 26




quashed because it imposes an undue burden" by "not limit[ing] the emails requested to those

containing subject matter relevant to the underlying action"(emphasis added)).

          Moreover, although Judge Buchanan stated that the government could not narrow its

request,see Oct. 26,2020 Hr'g Tr. 7:18-19, there appear to be several ways in which the

government could narrow the July 15 Order. For example, beyond additional temporal

limitations, the Court could exclude the 26,000 communications that are wholly internal to CNN

and Warner Media. The Court could also narrow the July 15 Order to specific email addresses or

domains that are known to relate to the government's investigation. Further, concerns that the

government would have to reveal details about its investigation to impose such limits could be

addressed through a protective order. Courts routinely employ such orders to prevent parties

from disclosing information about government investigations.'^ With a protective order in place,

cleared counsel could review the information sought by the July 15 Order using additional

criteria provided by the government and exclude information unrelated to the government's

investigation. Additionally, or as an alternative, the Court could appoint a special master to

review the requested information for relevance in light ofthe weighty First Amendment concerns

that are present. Thus, by employing a protective order or a third-party reviewer, the Court

can—^withoutjeopardizing the government's investigation—^prevent the disclosure of

information having no relation to the government's investigation while also protecting vital First




        See United States v. Foggo,No. 1:08-cr-79(JCC),2008 WL 2388282, at *2-3(E.D. Va.
June 9, 2008)(entering protective order to prevent the defendant from disclosing classified
information obtained during litigation); United States v. Smithy 985 F. Supp. 2d 506, 531
(S.D.N.Y. 2013)(entering protective order to prevent the "public disclosure ofsome [discovery]
materials [that] plausibly could undermine [the government's ongoing] investigations"); see also
 United States v. Wolf, 860 F.3d 175,187(4th Cir. 2017)(recognizing the government can
disclose confidential information related to a grand jury investigation pursuant to a protective
order).


                                                26
 Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 27 of 29 PageID# 27




Amendment interests related to newsgathering and reporting activities. Warner Media is

prepared (and has attempted)to negotiate with the government to identify and produce relevant

information while protecting those serious First Amendment interests. Yet the government to

date has refused to consider any limitations to the July 15 Order that would minimize the burden

on protected First Amendment activities.

          Finally, the Magistrate Judge erred as a matter of law in her approach to the statute's

"undue burden" standard when she concluded that the July 15 Order was not burdensome

because the records were "something that an IT person can easily pull up." Oct. 26,2020 Hr'g

Tr. 8:2-3. As explained above, the undue burden analysis is not limited to logistical burdens. A

burden is necessarily "undue" if the government attempts to compel the production of

information that is unrelated to the underlying investigation, particularly if it implicates First

Amendment protected information. See supra at 15-16 & nn.12-13. By departing from that

proper approach under the statute, the Magistrate Judge's decision would allow the government

to compel the production of records protected by the First Amendment that are not relevant and

material to its investigation as long as producing them would not impose a logistical burden on

the target ofthe § 2703(d) order. The First Amendment and § 2703(d) do not condone that

result.


                                           CONCLUSION


          For the foregoing reasons,the Court should quash or narrow the July 15 Order issued

pursuant to 18 U.S.C. § 2703(d)or, alternatively, direct the government to narrow the scope of

the records sought by the July 15 Order to reach only records that are relevant to its

investigation.




                                                   27
Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 28 of 29 PageID# 28



Dated: November 9, 2020
                                        Respectfully submitted,



                                        Brittany Amadi(VA Bar No. 80078)
                                        Jamie S. Gorelick(DC Bar No. 913384)
                                           {pro hac vice application pending)
                                        Paul R.Q. Wolfson(DC Bar No. 414759)
                                           {pro hac vice)
                                        Aaron Zebley(DC Bar No. 1023653)
                                           {pro hac vice)
                                        Whitney D. Russell(DC Bar No.987238)
                                           {pro hac vice)
                                        WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                        1875 Pennsylvania Ave. NW
                                        Washington, DC 20006
                                        Tel: (202)663-6000
                                        Fax: (202)663-6363
                                        brittany.amadi@wilmerhale.com
                                        jamie.gorelick@wilmerhale.com
                                        paul.wolfson@wilmerhale.com
                                        aaron.zebley@wilmerhale.com
                                        whitney.russell@wilmerhale.com

                                        Counselfor Warner Media LLC




                                   28
   Case 1:20-dm-00012-AJT Document 1 Filed 11/10/20 Page 29 of 29 PageID# 29



                                  CERTIFICATE OF SERVICE


       I hereby certify that on the 9th day ofNovember,2020,1 filed the foregoing with the Clerk of

the Court by hand and caused a true and correct copy ofthis under seal filing to be served on the

following:


       Gordon D. Kromberg
       Assistant United States Attorney
       United States Attorney's Office
       2100 Jamieson Avenue
       Alexandria, VA 22314
       gordon.kromberg@usdoj.gov

       Attorneyfor the United States


                                                   Whitney Russell(DC Bar No. 987238)
                                                   WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
                                                  1875 Pennsylvania Ave. NW
                                                  Washington, DC 20006
                                                  Tel: (202)663-6000
                                                  Fax: (202)663-6363

                                                   Counselfor Warner Media LLC
